IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00396-CV

ARTURO SOLIS,
                                                             Appellant
v.

TDCJ-ID,
                                                             Appellee



                           From the 52nd District Court
                               Coryell County, Texas
                           Trial Court No. COT-09-39041


                           MEMORANDUM OPINION


       Arturo Solis attempts to appeal from the trial court’s judgment filed August 9,

2013, dismissing his cause of action. Because Solis has not complied with the Texas

Civil Practice and Remedies Code Chapter 11, governing vexatious litigants, we dismiss

the appeal.

       Chapter 11 of the Texas Civil Practice and Remedies Code sets out the procedure

for declaring a plaintiff a vexatious litigant and prohibiting the plaintiff from filing new

litigation. Section 11.001 provides that: “A court may … enter an order prohibiting a
person from filing, pro se, a new litigation in a court to which the order applies under

this section without permission of the appropriate local administrative judge described

by Section 11.102(a) to file the litigation if the court finds, after notice and hearing as

provided by Subchapter B, that the person is a vexatious litigant.” TEX. CIV. PRAC &

REM. CODE ANN. § 11.101 (a) (West Supp. 2013).

       The Office of Court Administration of the Texas Judicial System shall post on the

agency's Internet website a list of vexatious litigants subject to prefiling orders under

Section 11.101. TEX. CIV. PRAC & REM. CODE ANN. § 11.104 (b) (West Supp. 2013).

        A clerk of a court may not file a litigation, original proceeding, appeal, or other

claim presented, pro se, by a vexatious litigant subject to a prefiling order under Section

11.101 unless the litigant obtains an order from the appropriate local administrative

judge described by Section 11.102(a) permitting the filing. TEX. CIV. PRAC & REM. CODE

ANN. § 11.103 (a) (West Supp. 2013).

       The OCA’s website reflects that on June 27, 2013, the 52nd District Court in

Coryell County declared Arturo Solis a vexatious litigant and entered a prefiling order.

See http://www.txcourts.gov/oca/vexatiouslitigants.        This appeal is not an appeal

from the order declaring Solis a vexatious litigant. TEX. CIV. PRAC & REM. CODE ANN. §

11.103 (d) (West Supp. 2013).

       On January 22, 2014, the Clerk of the Court notified Solis that the appeal was

subject to dismissal unless, within ten days from the date of the notice, he filed proof

that he had obtained an order from the local administrative judge permitting the filing

of this appeal. TEX. CIV. PRAC & REM. CODE ANN. § 11.103 (a) (West Supp. 2013). Solis

Solis v. TDCJ-ID                                                                     Page 2
filed a response to the notice, but did not provide proof of an order permitting the filing

of the appeal.

       Accordingly, we dismiss the appeal. TEX. R. APP. P. 42.3. We dismiss all pending

motions as moot.



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 27, 2014
[CV06]




Solis v. TDCJ-ID                                                                     Page 3